                   Case 21-11284-LMI        Doc 44     Filed 03/22/21      Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division
                                      www.flsb.uscourts.gov
In re:
MCIVOR HOLDINGS, LLC.                                                  Case No. 21-11284-LMI
a Florida Limited Liability Company                                    Chapter 11
        Debtor-in-possession.
________________________________/

                              DEBTOR'S SECTION 1188(C) REPORT
       MCIVOR HOLDINGS, LLC., a Florida Limited Liability Company, Debtor-in-possession, files
this report as required by 11 U.S.C. § 1188(c), and says:
1.     The efforts the Debtor has actively solicited purchasers for its vacant condominium units, the
       proceeds of which may be sufficient to satisfy all creditors,
2.     If the Debtor is not successful in obtaining an offer to purchase its vacant condominium unit, a
       real estate professional will be engaged, with prior approval of the Court.
3.     The foregoing are the actions taken, and which will be taken, to attain a consensual plan of
       reorganization.
                                    CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on March 22,
2021 via U.S. Mail, first class postage prepaid, on the addressees on the attached list, and via notice of
electronic filing on March 22, 2021, to: Heidi A Feinman and Ariel Rodriguez on behalf of U.S. Trustee
Office of the US Trustee; Heidi.A.Feinman@usdoj.gov, ariel.rodriguez@usdoj.gov; Office of the US
Trustee, USTPRegion21.MM.ECF@usdoj.gov; Maria Yip, trustee@yipcpa.com,
mmy@trustesolutions.net;cmmy11@trustesolutions.net; and Luis R. Casas, Counsel for Centennial
Bank N.A., luis.casasmeyer@akerman.com; Mitchell J. Cook, counsel for the Association,
mitch@mitchcooklaw.com.
                                                      Respectfully submitted,

                                                     FLORIDA BANKRUPTCY GROUP, LLC.
                                                     4121 N 31st Avenue
                                                     Hollywood, Fl 33021-2011
                                                     954-893-7670/954-252-2540 Fax


                                                     By: s/ Kevin C Gleason
                                                     Fla Bar No. 369500
                                                     BankruptcyLawyer@aol.com
                                    Case 21-11284-LMI           Doc 44          Filed 03/22/21      Page 2 of 2
Label Matrix for local noticing                      Centennial Bank, N.A.                               McIvor Holdings, LLC
113C-1                                               Luis R. Casas, Esq.                                 1010 Kennedy Drive, #400
Case 21-11284-LMI                                    Akerman LLP                                         Key West, FL 33040-4134
Southern District of Florida                         98 SE 7th Street                                      7JB FNBJM POMZ
Miami                                                Suite 1100 (ECF only)
Wed Mar 10 12:24:41 EST 2021                         Miami, FL 33131-3525
Centennial Bank                                      Centennial Bank                                     ICAMCO
26417 US HWY 19 N                                    Key West Roosevelt Branch                           Registered Agent -
Clearwater, FL 33761-3593                            2514 N Roosevelt Blvd                               The Kennedy Center Condominium Associati
(Only to counsel)                                    Key West, FL 33040-3927                             3438 Duck Avenue
                                                    (Only to counsel)                                    Key West, FL 33040-4427
                                                                                                          (Only to counsel)
Internal Revenue Service                             Mitchell Cook                                        Mitchell Cook, PA
Centralized Insolvency Operations                    27229 Overseas Highway                               27229 Overseas Hwy
POB 7346                                             Ramrod Key, FL 33042-5344                            Ramrod Key, FL 33042-5344
Philadelphia, PA 19101-7346                            %VQMJDBUF                                          (Email only)


Office of the US Trustee                             Pineiro Byrd, PLLC                                   Sam C Steele, CFC - Monroe County Tax Collec
51 S.W. 1st Ave.                                     Andrew A Pineiro, Esq                                POB 1129
Suite 1204                                           4600 Military Trail 212                              Key West, FL 33041-1129
Miami, FL 33130-1614                                 Jupiter, FL 33458-4812
7JB &$.' 0OMZ                                       (Only to Mr. Casas)

The Kennedy Center Condominium Association           Kevin C Gleason Esq                                  Maria Yip
POB 5925                                             4121 N 31 Ave.                                       2 S. Biscayne Blvd #2690
Key West, FL 33045-5925                              Hollywood, FL 33021-2011                             Miami, FL 33131-1815
(Only to counsel)                                     7JB &$.' 0OMZ                                        7JB &$.' 0OMZ




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients       14
                                                     Bypassed recipients        1
                                                     Total                     15
